                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION


 ADAM OLSON and JENNIFER OLSON

                 Plaintiffs,

 vs.                                                       No. 3:18-CV-00102- RP-HCA

 CITY OF NORTH LIBERTY, DIANE
 VENENGA, individually, CHRISTOPHER                   PLAINTIFFS’ MOTION IN LIMINE
 SHINE, individually, and TYSON
 LANDSGARD, individually

                Defendants.



COMES NOW, the plaintiffs, by and through the undersigned, and submits the following

motions in limine.



   1. For the reasons forth more fully in the brief accompanying this motion, plaintiffs move

       the Court to enter an order precluding the defendants from offering any evidence,

       argument, or testimony regarding the following:

           a. Testimony or argument that plaintiff Adam Olson’s prescription medication

              is evidence in support of defendants’ affirmative defense of truth. Plaintiffs’

              anticipate that defendants may argue or elicit testimony that plaintiff Adam

              Olson’s prescription medication is for persons who are “out of touch with reality”

              or have “lost it,” and in doing so attempt to persuade the jury that their statements

              were true. This is unduly prejudicial and misleads the jury in violation of FRE

              403. Such testimony or argument would also require expert opinion, and the


                                                1
               defendants have no such expert. The testimony or argument would therefore

               violate FRE 701, 702.

           b. Testimony or argument that plaintiff Adam Olson’s PTSD diagnosis is

               evidence in support of defendants’ affirmative defense of truth. Plaintiffs’

               anticipate that defendants may argue or elicit testimony that plaintiff Adam

               Olson’s PTSD is evidence that he has “lost it” or is “out of touch with reality,”

               and in doing so attempt to persuade the jury that their statements were true. This

               is unduly prejudicial and misleads the jury in violation of FRE 403. Such

               testimony or argument would also require expert opinion, and the defendants have

               no such expert. The testimony or argument would therefore violate FRE 701,

               702.



                                             Respectfully submitted,


                                             \s\ Ben Arato
                                             Steven Wandro              AT0008177
                                             Ben Arato                  AT00010863
                                             WANDRO AND ASSOCIATES, P.C.
                                             2501 Grand Avenue B
                                             Des Moines, Iowa 50312
                                             Telephone:    515/281-1475
                                             Facsimile:    515/281-1474
                                             swandro@2501grand.com
                                             barato@2501grand.com


                               CERTIFICATION OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
each of the attorneys of record of all parties to the above-entitled cause on December 18, 2019
via email.

                                                                     /s/ Ben Arato


                                                 2
